Title: From Thomas Jefferson to John Bowman, 6 November 1793
From: Jefferson, Thomas
To: Bowman, John



[Sir]
Germantown Nov. 6. 1793

Your favor of the [14th.] covering a drawing […] engine came to [hand?] two days [ago]. That which you mention [having?] forwarded several months ago, never has been received. […] the papers in my office but to entitle Mr. Lucas to a patent several more circumstances are necessary, such as the payment of [30. dollars?] into the treasury, a particular affidavit &ca. for all which [I refer him to?] the last act of Congress on the subject, which specifies the mode of proceeding. A model of the machine is also [required?]. I [shall?] be happy to give him every facility which the [law?] perm[its] to […] as well to encourage an ingenious man, as to bring […] pronounced useful by so good […]. There have been several applications already for pat[ents] for steam engines but none of them I think would stand in the way of this [one].
I am happy in having this occasion of renewing acquaint[ance with] you and of repeating my respects to Mrs. Bowman and Miss Lynch with assurances to yourself of the esteem & respect […] Your most obedt & most humble servt

Th: Jefferson

